Citation Nr: 0733843	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-36 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1961 to June 1965.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection, and assigned a 10 percent rating, for asbestosis.  
In July 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.  At the hearing, the veteran was granted a 
ninety day abeyance period for submission of additional 
evidence.  In August 2007, the Board received additional 
evidence without a waiver of initial RO consideration.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

As is noted above, the veteran's attorney has submitted 
additional medical evidence without a waiver of RO 
consideration.  Although most of the evidence does not 
pertain to the matter on appeal, it does include a December 
2006 pulmonary function study report (which is pertinent 
evidence).  Under governing law, the Board has no recourse 
but to remand the case for RO initial consideration of the 
additional evidence.  See Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  Furthermore, the attorney's cover letter for the 
additional evidence submitted indicated that there were 
further medical records forthcoming (but did not specify when 
they would arrive).  Notably, the abeyance period granted was 
for a finite period of time (90 days) which has expired.  
However, as the case is being remanded, the veteran/his 
attorney will have further opportunity to supplement the 
record.  

It is also noteworthy that this appeal stems from 
disagreement with the initial rating assigned with a grant of 
service connection, and that "staged' ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, at the July 2007 Travel Board hearing, the veteran 
testified that his service-connected asbestosis had increased 
in severity, and that since his last VA examination, in March 
2006, he has required oxygen therapy.  Consequently, a 
contemporaneous examination is necessary. 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran whether 
he was treated or evaluated for asbestosis 
since the July 2007 hearing and, if so, to 
identify the treatment or evaluation 
providers and provide any releases 
necessary to secure their records.  The RO 
should obtain copies of the complete 
records of any such treatment/evaluation 
from all identified sources.  

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine the current 
severity of his asbestosis.  [Because the 
veteran has indicated it is a hardship for 
him to travel elsewhere, the examination 
should preferably, if feasible, take place 
at the Clarksburg, West Virginia VAMC.  If 
it is not feasible for the examination to 
be at Clarksburg, it should be conducted 
at the Columbus Ohio VAMC.] The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should also be 
provided a copy of the criteria for rating 
Interstitial Lung Disease, i.e., 38 C.F.R. 
§ 4.97, Code 6833, and the findings 
reported must be sufficient for 
consideration of all criteria listed under 
that Code.

3.  The RO should then readjudicate the 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated).  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

